                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES -- GENERAL

Case No.          CV 18-5244-JFW(JEMx)                                       Date: December 19, 2018

Title:            Luis Carrillo -v- Gregoria Funes, et al.

PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                  Shannon Reilly                                  None Present
                  Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                            ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                         None

PROCEEDINGS (IN CHAMBERS):                    ORDER DISMISSING ACTION WITHOUT PREJUDICE


       As a result of the parties’ failure to file the Joint Rule 26(f) Report as required by the Court's
Order of November 7, 2018, this action is hereby DISMISSED without prejudice. The Scheduling
Conference, currently on calendar for January 7, 2019, is VACATED. See Fed. R. Civ. P. 41(b);
see also Yourish v. California Amplifier, 191 F.3d 983, 986-88 (9th Cir. 1999); Ferdik v. Bonzelet,
963 F.2d 1258, 1260 (9th Cir. 1992).

         IT IS SO ORDERED.




Initials of Deputy Clerk sr
